UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7532



EUGENE A. STAUCH, III,

                                              Plaintiff - Appellant,

          versus


CHARLES M. CONDON, Attorney General of South
Carolina; MICHAEL W. MOORE, Commissioner of
Corrections; GERALDINE P. MIRO; LARRY C.
BATSON, General Counsel for SCDC; LAVERNE
COHEN, Classification Coordinator ACI; CYNTHIA
SANDERS, Classification Worker; STATE OF SOUTH
CAROLINA;   SOUTH   CAROLINA   DEPARTMENT   OF
CORRECTIONS,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina at Rock Hill.     Charles E. Simons, Jr., Senior
District Judge. (CA-98-418-0-06BD)


Submitted:   January 21, 1999          Decided:     February 22, 1999


Before LUTTIG, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eugene A. Stauch, III, Appellant Pro Se. Anne Macon Flynn, SOUTH
CAROLINA BUDGET AND CONTROL BOARD, Columbia, South Carolina; Robert
E. Peterson, SOUTH CAROLINA DEPARTMENT OF CORRECTIONS, Columbia,
South Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Eugene Stauch appeals the district court’s order denying re-

lief on his 42 U.S.C.A. § 1983 (West Supp. 1998) complaint.       We

have reviewed the record and the district court’s opinion accepting

the recommendation of the magistrate judge and find no reversible

error.   Accordingly, we deny Stauch’s motion for appointment of

counsel and affirm on the reasoning of the district court.       See

Stauch v. Condon, No. CA-98-418-0-06BD (D.S.C. Oct. 8, 1998).*    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
October 7, 1998, the district court’s records show that it was
entered on the docket sheet on October 8, 1998. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, it is the
date that the order was entered on the docket sheet that we take as
the effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                2